PER CURIAM.
This is an appeal from a final judgment of dissolution of marriage. We affirm in part and reverse in part. We hold that the trial court should have provided that the award of permanent periodic alimony terminate in case of the wife’s remarriage. Hartzell v. Hartzell, 434 So.2d 353 (Fla. 4th DCA 1983). We also construe that provision of the final judgment requiring the husband to provide life insurance as security for the payment of financial obligations created by the judgment of dissolution to be subject to both diminution in amount and revocation in accordance with the reduction or cessation of the husband’s obligations. We find no error in any other provision of the judgment.
*1195ANSTEAD and LETTS, JJ., and BOARDMAN, EDWARD F., Associate Judge (Retired), concur.